  Case 18-15769       Doc 38    Filed 09/19/19 Entered 09/20/19 06:57:43             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:     18-15769
Linda S Meeks                                )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
                Debtor(s)                    )

                ORDER MODIFYING DEBTOR'S PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

   1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $839 a month,
beginning September 2019 through October 2019 and then the payment increases to $939 a month
beginning November 2019 until the end of the plan and to defer the current trustee default to the end of
the plan; and

  2. The Plan base shall remain the same.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: September 19, 2019                                          United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
